DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 11/25/2021.
Claims 1, 16 and 29-30 have been amended.
Claims 3 and 18 have been canceled.
Rejection to claims under 35 USC § 112 is withdrawn since the claims has been amended accordingly.

Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 12-15 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Griot et al. (US 2017/0034767, “Griot”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Ohara discloses "User Apparatus and Preamble Transmission Method” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication, comprising: 
transmitting, by a second device (Fig. 2; 20 “Base Station”), a discovery signal during a discovery procedure to a first device ([0044] “he base station 20 performs beam sweeping and transmits basic broadcast at predetermined periods respectively for each BS transmission beam (step S101).”, and [0047 and Fig. 2] S101 “Basic Broadcast Information/SS” and “By receiving basic broadcast information or a SS or “basic broadcast information and SS” by a BS transmission beam, the user apparatus 10 can identify the BS transmission beam.” Note that the cited basic broadcast information with SS is considered to be equivalent to the claimed “discovery signal”), the discovery signal including an indication of a transmission resource ([0047] “To identify a BS transmission beam is, for example, to detect an identifier (ID) of the BS transmission beam. An ID of a BS transmission beam may be an antenna port number. For example, an ID of a BS transmission beam may be included in basic broadcast information or may be included in a SS. Also, the ID of the BS transmission beam may be associated with a resource (resource of time and/or frequency) by which the basic broadcast information or the SS is transmitted”) associated with a second Random Access Channel (RACH) message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “Based on a resource of the RA preamble received from the user apparatus 10, the base station 20 can determine basic broadcast information/SS (BS transmission beam) received by the user apparatus 10.”, and “the base station 20 can determine that the BS and information corresponding to one or more services offered by the second device (Note that Ohara does not specifically describe about a discovery signal carrying information regarding services. This will be discussed in view of Griot.);
receiving, at the second device ([0058 and Fig. 2] “BS” BS stands for Base Station.), a RACH preamble corresponding to a first RACH message ([0058 and Fig. 2] “The user apparatus 10 transmits a RA preamble using a RACH resource subset corresponding to a selected BS transmission beam.” Step S102 depicts “RA preamble” from “User Apparatus” 10 to “Base Station” 20 and responses to S101 of “Basic Broadcast Information/SS”) from the first device ([0058 and Fig. 2] “The user apparatus 10” S102 from the User Apparatus to the Base Station.) in response to transmitting the discovery signal (Fig. 2; S101 “Basic Broadcast Information/SS” and S102 “RA preamble”), the RACH preamble initiates an access procedure between the first device and the second device ([0053] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104). The Message 3 is, for example, an RRC connection request.”); 
selecting, by the second device, the transmission resource included in the discovery signal and associated with the second RACH message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”, and Fig. 2; step 103; RA response (RAR)) based on the RACH preamble ([0061] “Based on a resource of the RA preamble received from the user apparatus 10, the base station 20 can determine basic broadcast information/SS (BS transmission beam)”), 
wherein the second RACH message differs from the first RACH message (See Fig. 2. The claimed second RACH message is considered to be equivalent to cited ‘RAR’ in S103 and the RA preamble in S102 is not the same as RAR in S102.); and 
transmitting, by the second device, the second RACH message ([0053 and Fig. 2] “a RA response (RAR, Message 2)”) on the selected transmission resource ([0061] “a proper BS transmission beam”) to the first device ([0053 and Fig. 2] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103).”).
	It is noted that while disclosing RACH access process, Ohara does not specifically teach about information including services offered by a device. It, however, had been known in the art before the effective filing date of the instant application as shown by Griot in a information corresponding to one or more services offered by the second device ([Griot, 0027] “broadcasting service discovery information (SDI) in a neutral host network, where the SDI can indicate various parameters regarding services offered by one or more service providers in the neutral host network.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by using the features of Griot in order to provide various types of communication content such as voice, data such that “nodes of the neutral host networks (e.g., an access point, such as an evolved Node B (eNB)) may transmit service discovery information (SDI) to advertise the one or more services or service providers offered by the node” [Griot, 0007]. 

Regarding claim 29, it is an apparatus claim corresponding to the method claim 1, except “a memory” (Fig. 15; 1002 “Memory”); and “a processor” (Fig. 15; 1001 “Processor”) “coupled with the memory” (Fig. 15 depicts the processor and the memory are connected via a bus.) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein selecting the transmission resource associated with the second RACH message includes determining that the received RACH preamble corresponds to an acceptance of the transmission resource by the first device ([0059] “As an example, FIG. 4 shows A, B, and C as RACH resource 

Regarding claim 4, the method of claim 2, wherein determining that the received RACH preamble corresponds to the acceptance of the transmission resource by the first device includes determining that the received RACH preamble corresponds to the acceptance of the transmission resource by the first device based on an out-of-band control network configuration ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams. For example, one RAR window is configured commonly for N (N is an integer equal to or greater than 1) RACH resource subsets. The value of N may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, may be preconfigured in the base station 20 and the user apparatus 10”).

Regarding claim 5, the method of claim 1, wherein selecting the transmission resource associated with the second RACH message includes determining the transmission resource from a transmission window comprising a plurality of available transmission resources for the transmission of the second RACH message ([0116] “one 

Regarding claim 7, the method of claim 5, wherein the RACH preamble includes an indication of a transmission resource selection from the plurality of available transmission resources of the transmission window ([0060] “the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”, [0061] “since the base station 20 receives a RA preamble by the RACH resource subset B, the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam”, and Fig. 4 depicts transmission resources of the transmission window.).

Regarding claim 12, the method of claim 5, further comprising: transmitting, by the second device, the discovery signal during the discovery procedure to the first device (Fig. 2; S101 “Basic Broadcast Information/SS” Note that SS stands for Synchronization Signal.), the discovery signal including an indication of the transmission window (Fig. 4; RAR window) comprising the plurality of available transmission resources ([0059 and Fig. 4] “FIG. 4 shows A, B, and C as RACH resource subsets in the side of the user apparatus 10. The RACH resource subsets A, B, C correspond to the BS transmission beams A, B, 

Regarding claim 13, the method of claim 5, wherein determining the transmission resource from the transmission window includes determining the transmission resource from the transmission window based on an out-of-band control network configuration ([0081] “a threshold on the reception quality of the BS transmission beam is provided, and basically, when the reception quality of the BS transmission beam in the user apparatus 10 satisfies a predetermined condition” This indicates that a resource, for example, a beam quality, is determined based on a predetermined condition.).

Regarding claim 14, the method of claim 1, wherein the transmission resource corresponds to at least one of a transmission resource number (RN) (This is not considered for the examination because the following alternative is examined.) or a transmission offset time slot ([0109] “the base station 20 holds the offset and the 

Regarding claim 15, the method of claim 1, wherein the second RACH message includes at least one of a transmit timing reference for the first device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), an identifier (ID) for resolving any contentions between multiple remote devices, and resource configurations for one or more subsequent communications (These two alternatives are not considered for the examination.).

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Griot et al. (US 2017/0034767, “Griot”) and further in view of Sun et al. (US 2019/0159216, “Sun”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 6, the method of claim 5, wherein determining the transmission resource from the transmission window includes determining the transmission resource from the transmission window based on a transmission schedule for subsequent transmissions by the second device (Note that Ohara 
It is noted that while disclosing RACH access process, Ohara does not specifically teach about determining resources based on schedule for subsequent transmissions. It, however, had been known in the art before the effective filing date of the instant application as shown by Sun in a disclosure "Resource Allocation Method and Device" (Title) as follows; determining the transmission resource from the transmission window based on a transmission schedule for subsequent transmissions by the second device ([Sun, 0096] “the base station determines, based on the maximum quantity of transmissions of the VUE in the scheduling period, the set including the at least two groups of patterns, where the any group of patterns and the any other group of patterns in the set are corresponding to a maximum of K same first subframes, and K is less than the maximum quantity of transmissions of the VUE”)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by defining resources for .

Claim(s) 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Griot et al. (US 2017/0034767, “Griot”) and further in view of Lin et al. (US 2017/0289964, “Lin”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing RACH access process, Ohara does not specifically teach about partitioning resources for multiple user devices. It, however, had been known in the art before the effective filing date of the instant application as shown by Lin in a disclosure "System and Method for Partitioning Resources for Joint Decoding in the Downlink" (Title) as follows; 
the method of claim 5, further comprising receiving, at the second device, a transmission resource selection from the first device, the transmission resource selection being selected from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices ([Lin, 0037] “For example, in frame 128 of example 126, resource partition 130 is assigned by the scheduler 110 to UE 102, and resource partition 132 is assigned by the scheduler 110 to UE 104. Other resource partitions are assigned to other UEs (not shown) that are served by the base 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a feature of dividing resources of Lin in order to achieve maximizing resource usage and minimizing interferences among user devices.

Regarding claim 9, the method of claim 8, wherein at least one of the RACH preamble or a query message includes the transmission resource selection ([0049] “a time position (Example: symbol index) of the above SS block is associated with the BS transmission beam and is associated with a RACH resource subset which is a resource used to transmit a RA preamble. In this case, the time position (Example: symbol index) can be considered to be the "ID of BS transmission beam".” Note that the RACH preamble is selected for the examination. The other alternative, “a query message” is not considered for the examination and the following limitation for the query message is not examined.), the query message being received during the discovery procedure between the first device and the second device.

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Griot et al. (US 2017/0034767, “Griot”) and Lin et al. (US 2017/0289964, “Lin”), and further in view of Bengtsson et al. (US 2017/0012686, “Bengtsson”).

Regarding claim 10, it is noted that while disclosing RACH access process, Ohara does not specifically teach about determining a resource among resources based on parameters. It, however, had been known in the art before the effective filing date of the instant application as shown by Bengtsson in a disclosure "Method for Transmitting Data Between a User Equipment and a Base Station in a Wireless Radio Network" (Title) as follows; 
the method of claim 8, wherein selecting the transmission resource associated with the second RACH message includes determining whether to use the transmission resource selection or another of the plurality of available transmission resources of the transmission window for the transmission of the second RACH message ([Bengtsson, 0044] “Based on the first and second quality parameters received in frame 41, the base station 11 has in the meantime determined which communication channel provides the better performance and may therefore instruct the user equipment 15 to use the second antenna 17 for sending uplink data in the future.”) based at least on one or more transmission parameters ([Bengtsson, 0044] “Based on the first and second quality parameters”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by selecting a better resource of Bengtsson in order to optimize resources without expanding complexity such that “there is a need for a method enabling a transmission of data between the user equipment and the base station according to the above-described MIMO technology in a massive .

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Griot et al. (US 2017/0034767, “Griot”) and further in view of Li et al. (US 2019/0230706, “Li”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 11, it is noted that while disclosing RACH access process, Ohara does not specifically teach about a user terminal sending an indication of its readiness for communication. It, however, had been known in the art before the effective filing date of the instant application as shown by Li in a disclosure "Listen-Before-Talk for Wideband Operations of NR Unlicensed Spectrum" (Title) as follows; 
the method of claim 5, further comprising receiving, at the second device, a passive indication from the first device, the passive indication identifying availability of the first device for a reception of the second RACH message on any of the plurality of transmission resources of the transmission window ([Li, 0416] “the receiver(s) is ready to receive by only following the LBT type 1, type 2”), and wherein at least one of the RACH preamble or a query message includes the passive indication, the query message being received during the discovery procedure between the first device and the second device ([Li, 0416] “to implement a simple handshake mechanism between a gNB and a UE after 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by addressing availability or readiness of a user terminal of Li in order for the user terminal to be fast allocated resources and scheduled among user terminals such that a quick establishment for communication between two network entities can be achieved.

Claim(s) 16-17, 19-22, 25-28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
With respect to independent claims:
Regarding claim 16, a method of wireless communications, comprising: 
receiving, by a first device (Fig. 2; 10 “User Apparatus”), a discovery signal during a discovery procedure ([0044] “he base station 20 performs beam sweeping and transmits basic broadcast information and a synchronization signal (SS: synchronization signal, hereinafter referred to as SS) at predetermined periods respectively for each BS transmission beam (step S101).”, and [0047 and Fig. 2] S101 “Basic Broadcast Information/SS” and “By receiving basic broadcast information or a SS or “basic broadcast information and SS” by a BS transmission beam, the user apparatus 10 can identify the BS  from a second device (Fig. 2; 20 “Base Station”), the discovery signal including an indication of a transmission resource ([0047] “To identify a BS transmission beam is, for example, to detect an identifier (ID) of the BS transmission beam. An ID of a BS transmission beam may be an antenna port number. For example, an ID of a BS transmission beam may be included in basic broadcast information or may be included in a SS. Also, the ID of the BS transmission beam may be associated with a resource (resource of time and/or frequency) by which the basic broadcast information or the SS is transmitted”) associated with a second Random Access Channel (RACH) message ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20. This is the same as selecting a BS transmission beam that transmits the received basic broadcast information/SS.”, and [0061] “the base station 20 can determine that the BS transmission beam B corresponding to the RACH resource subset B is a proper BS transmission beam that the user apparatus 10 can receive.”, and Fig. 2; step 103; RA response (RAR));
transmitting, by a first device ([Fig. 2] 10 “User Apparatus”), a Random Access Channel (RACH) preamble correspond to a first RACH message ([0058 and Fig. 2] “The user apparatus 10 transmits a RA preamble using a RACH resource subset corresponding to a selected BS transmission beam.” Step S102 “RA preamble” from “User Apparatus” 10 to “Base Station” 20) to a second device (Fig.2; 20 “Base in response to transmitting the discovery signal (Fig. 2; S101 “Basic Broadcast Information/SS” and S201 “RA preamble”), the RACH preamble initiates an access procedure between the first device and the second device ([0053] “Upon detecting the RA preamble, the base station 20 transmits a RA response (RAR, Message 2) as a response of the RA preamble to the user apparatus 10 (step S103). The user apparatus 10 that receives the RA response transmits a Message 3 including predetermined information to the base station 20 (step S104). The Message 3 is, for example, an RRC connection request.”); and 
scanning, at the first device, for the second RACH message (Note that Ohara does not specifically describe about scanning resources for a RA response at a terminal device. This will be discussed in view of Yu.) on the transmission resource included in the discovery signal from the second device based on transmitting the RACH preamble (See aforementioned [0057 and [0061] for broadcasted resources and RAR which is considered to be equivalent to the claimed second RACH message.),
wherein the second RACH message differs from the first RACH message (See Fig. 2. The claimed second RACH message is considered to be equivalent to the cited ‘RAR’ in S103 and the RA preamble in S102 is not the same as RAR in S102.).
It is noted that while disclosing an initial access process, Ohara does not specifically teach about scanning resources for a RA response at a user device. It, however, had been known in the art before the effective filing date of the instant application as shown by Yu in a disclosure "Initial Access Procedure for Multi-Beam Operation" (Title) as follows; scanning, at the first device, for a second RACH message ([0048] “BS Msg-2”) on a transmission resource ([0048] “the newly determined BS TX  from the second device based on transmitting the RACH preamble ([0048] “The following BS Msg-2 transmission can be carried by using the newly determined BS TX beam. The UL profile 730 is acquired by UE 703 and DL beam-1 and UL beam-2 are selected. After UE sweeps through its UE TX beams, UL beamformed channel responses are acquired for channels between a BS RX beam and all UE TX beams, i.e., .psi..sub.1,2, .psi..sub.2,2, . . . , .psi..sub.N,2 in FIG. 7A. In one embodiment, there can be only one RACH occasion corresponding to one BS DL beam for transmitting msg-1. Thus, one UE TX beam has to be selected for transmission by UE.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a step of scanning resources at a user device of Yu in order to provide improvements and enhancements such that “The network depends extensively on adaptive beamforming at a scale that far exceeds current cellular system.” [Yu, 0003].

Regarding claim 30, it is an apparatus claim corresponding to method claim 16, except “a memory” (Fig. 15; 1002 “Memory”), “a processor” (Fig. 15; 1001 “Processor”) and “coupled with the memory” (Fig. 15 depicts the processor and the memory are connected via a bus.), and is therefore rejected for the similar reasons set forth in the rejection of claim 16.

With respect to dependent claims:
Regarding claim 17, the method of claim 16, further comprising: 

wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble based on a determination that the transmission resource is available for the reception of the second RACH message from the second device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), the RACH preamble corresponding an acceptance of the transmission resource by the first device ([0110] “The above-mentioned offset and the window time length may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, or, may be preconfigured in the base station 20 and the user apparatus 10.”).

Regarding claim 19, the method of claim 17, wherein determining whether the transmission resource is available for the reception of the second RACH message from the second device includes determining the transmission resource of the second RACH message from the second device based on an out-of-band control network configuration ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams. For example, one RAR window is configured commonly for N (N is an integer equal to or greater than 1) RACH 

Regarding claim 20, the method of claim 16, wherein the transmission resource corresponds to one of a plurality of available transmission resources of a transmission window for reception of the second RACH message from the second device ([0116] “one RAR window is configured commonly to a plurality of RACH resource subsets corresponding to different BS transmission beams.”).

Regarding claim 21, the method of claim 20, wherein scanning for the second RACH message on the transmission resource includes scanning each of the plurality of available transmission resources of the transmission window ([0048] “After UE sweeps through its UE TX beams, UL beamformed channel responses are acquired for channels between a BS RX beam and all UE TX beams, i.e., .psi..sub.1,2, .psi..sub.2,2, . . . , .psi..sub.N,2 in FIG. 7A.”).

Regarding claim 22, the method of claim 20, wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble with an indication of a transmission resource selection from the plurality of available transmission resources of the transmission window ([0060] “the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset 

Regarding claim 25, the method of claim 20, further comprising: 
receiving, by the first device, the discovery signal during the discovery procedure from the second device ([Fig. 2] S101 “Basic Broadcast Information/SS” Note that SS stands for Synchronization Signal.), the discovery signal including an indication of the transmission window ([Fig. 4] “RAR window”) comprising the plurality of available transmission resources ([0059 and Fig. 4] “FIG. 4 shows A, B, and C as RACH resource subsets in the side of the user apparatus 10. The RACH resource subsets A, B, C correspond to the BS transmission beams A, B, C as shown in FIG. 3”) for the reception of the second RACH message from the second device ([Fig. 4] “RAR” which stands for RA response and is considered to be equivalent to the second RACH message.); and wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble in response to receiving the discovery signal ([0060 and Fig. 4] “The example of FIG. 4 indicates that the user apparatus 10 can receive basic broadcast information/SS transmitted with the BS transmission beam B, thus, the user apparatus 10 transmits a RA preamble using the RACH resource subset B corresponding to the BS transmission beam B.”).

Regarding claim 26, the method of claim 20, wherein transmitting the RACH preamble to the second device includes transmitting the RACH preamble based on an out-of-band control network configuration ([0113] “The information indicating the correspondence relationship between the RA preamble transmission timing and the frequency position may be notified by a DCI, a MAC signal, a RRC signal and the like from the base station 20 to the user apparatus 10, or, may be preconfigured in the base station 20 and the user apparatus 10.”).

Regarding claim 27, the method of claim 16, wherein the transmission resource corresponds to at least one of a transmission resource number (RN) (This is not considered for the examination because the following alternative is examined.)  or a transmission offset time slot ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”).

Regarding claim 28, the method of claim 16, wherein the second RACH message includes at least one of a transmit timing reference for the first device ([0109] “the base station 20 holds the offset and the window time length, so that the base station 20 can specify the RAR window that is used by the user apparatus 10 based on the timing at which the RA preamble is received.”), an identifier (ID) for resolving any contentions between multiple remote devices, and resource configurations for one or .

Claim(s) 23 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”), and further in view of Lin et al. (US 2017/0289964, “Lin”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 23, the method of claim 20, further comprising: 
selecting a transmission resource selection from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices (Note that selecting a resource from partitioned resources among remote devices is not disclosed by Ohara. This will be discussed in view of Lin.); and 
transmitting, by the first device, the transmission resource selection to the second device ([0057] “the user apparatus 10 selects basic broadcast information/SS that can be received among a plurality of pieces of basic broadcast information/SS transmitted by applying beam sweeping from the base station 20.”, and [0058] “a BS transmission beam from the base station 20 and a RACH resource subset which is a resource to be used for transmitting a RA preamble from the user apparatus 10”), and 
wherein at least one of the RACH preamble or a query message includes the transmission resource selection ([0049] “a time position (Example: symbol index) of the above SS block is associated with the BS transmission beam and is 
It is noted that while disclosing an initial access process, Ohara does not specifically teach about partitioning resources for multiple user devices. It, however, had been known in the art before the effective filing date of the instant application as shown by Lin in a disclosure "System and Method for Partitioning Resources for Joint Decoding in the Downlink" (Title) as follows; 
selecting a transmission resource selection from a system-wide resource partitioning of a plurality of schedules corresponding to a plurality of remote devices ([Lin, 0037] “For example, in frame 128 of example 126, resource partition 130 is assigned by the scheduler 110 to UE 102, and resource partition 132 is assigned by the scheduler 110 to UE 104. Other resource partitions are assigned to other UEs (not shown) that are served by the base station 100. The scheduler 110 uses a scheduling algorithm to decide which UE should be assigned to which resources.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by adding a feature of .

Claim(s) 24 rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2019/0349873, “Ohara”) in view of Yu et al. (US 2018/0123650, “Yu”), and further in view of Li et al. (US 2019/0230706, “Li”).
Examiner’s note: in what follows, references are drawn to Ohara unless otherwise mentioned.
Regarding claim 24, it is noted that while disclosing an initial access process, Ohara does not specifically teach about a user terminal sending an indication of its readiness for communication. It, however, had been known in the art before the effective filing date of the instant application as shown by Li in a disclosure "Listen-Before-Talk for Wideband Operations of NR Unlicensed Spectrum" (Title) as follows; 
the method of claim 20, further comprising 
transmitting, by the first device, a passive indication to the second device, the passive indication identifying availability of the first device for a reception of the second RACH message on any of the plurality of transmission resources of the transmission window ([Li, 0416] “the receiver(s) is ready to receive by only following the LBT type 1, type 2”), and 
wherein at least one of the RACH preamble or a query message includes the passive indication, the query message being transmitted during the discovery procedure between the first device and the second device ([Li, 0416] “to implement a simple handshake mechanism between a gNB and a UE after the 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Ohara's features by addressing availability or readiness of a user terminal of Li in order for the user terminal to be fast allocated resources and scheduled among user terminals such that a quick establishment for communication between two network entities can be achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Examiner, Art Unit 2411